UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 Commission file number 000-33067 MIDWEST ENERGY EMISSIONS CORP. (Exact name of Registrant as Specified in its Charter) Delaware 87-0398271 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 West Wilson Bridge Road, Suite 140 Worthington, Ohio (Address of principal Executive offices) (Zip Code) (614) 505-6115 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNo x State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: Common, $.001 par value per share; 39,976,278 outstanding as of August 14, 2014. MIDWEST ENERGY EMISSIONS CORP. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 41 Item 4. Controls and Procedures. 41 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 42 Item 3. Default upon Senior Securities. 42 Item 4. Mine Safety Disclosure. 42 Item 5. Other Information. 42 Item 6. Exhibits. 43 SIGNATURES 44 2 PART I Forward-Looking Statements This Quarterly Report on Form 10-Q contains “forward-looking statements,” as defined in Section 21E of the Securities Exchange Act of 1934, as amended, that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and reflect our current expectations regarding our future growth, results of operations, cash flows, performance and business prospects, and opportunities, as well as assumptions made by, and information currently available to, our management. Forward-looking statements are generally identified by using words such as “anticipate,” “believe,” “plan,” “expect,” “intend,” “will,” and similar expressions, but these words are not the exclusive means of identifying forward-looking statements. Forward-looking statements in this report are subject to risks and uncertainties that could cause actual events or results to differ materially from those expressed in or implied by the statements. These statements are based on information currently available to us and are subject to various risks, uncertainties, and other factors, including, but not limited to, those discussed under the caption “Risk Factors in the Company’s 2013 Form 10-K”. In addition, matters that may cause actual results to differ materially from those in the forward-looking statements include, among other factors, the gain or loss of a major customer, additional or new EPA regulations affecting coal-burning utilities, disruption in supply of materials, a significant change in general economic conditions in any of the regions where our customer utilities might experience significant changes in electric demand, a significant disruption in the supply of coal to our customer units, the loss of key management personnel, failure to obtain adequate working capital to execute the business plan and any major litigation regarding the Company. Except as expressly required by the federal securities laws, we undertake no obligation to update such factors or to publicly announce the results of any of the forward-looking statements contained herein to reflect future events, developments, or changed circumstances or for any other reason. 3 PART I – FINANCIAL INFOMATION ITEM 1 – FINANCIAL STATEMENTS MIDWEST ENERGY EMISSIONS CORP AND SUBSIDIARIES Index to Condensed Financial Information Period Ended June 30, 2014 Page Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Operations 6 Condensed Consolidated Statements of Changes in Stockholders’ Deficit 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements 9 4 MIDWEST ENERGY EMISSIONS CORP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2013 (UNAUDITED) June 30, 2014 December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventory - Prepaid expenses and other assets Total current assets Property and equipment, net License, net Prepaid expenses and other assets Debt issuance costs, net Customer acquisition costs, net - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Accrued legal and consulting fees Accrued salaries and benefits Accrued interest - related party Deferred revenue - Customer credits - Advances payable - related party - Convertible note payable - Notes payable Other Current liabilities Total current liabilities Convertible promissory notes payable Accrued interest Total liabilities Stockholders' deficit Preferred stock, $.001 par value: 2,000,000 shares authorized - - Common stock; $.001 par value; 100,000,000 shares authorized; 39,694,067 shares issued and outstanding as of June 30, 2014 35,299,429 shares issued and outstanding as of December 31, 2013 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 MIDWEST ENERGY EMISSIONS CORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) For the Three Months Ended June 30, For the Three Months Ended June 30, For the Six Months Ended June 30, For the Six Months Ended June 30, Revenues Product sales $ Demonstration and consulting services Total revenues Costs and expenses: Cost of goods sold Operating expenses License maintenance fees Selling, general and administrative expenses Depreciation and amortization Professional fees Stock based compensation Total costs and expenses Operating loss ) Other (expense) income Interest expense ) Gain on forgiveness of liabilities - - Total other (expense) income ) Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted: $ ) $ ) $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 6 MIDWEST ENERGY EMISSIONS CORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT FOR THE SIX MONTHS ENDED JUNE 30, 2014 (UNAUDITED) Common Stock Additional Accumulated Total Stockholders' Shares Par Value Paid-in Capital (Deficit) Deficit Balance - December 31, 2013 $ $ $ ) $ ) Stock issued for services 64 - Shares issued per 2013 amended license agreement ) - - Stock issued for interest on notes payable 87 - Stock issued upon debt conversion - Stock and warrants issued upon converstion of liabilities - Stock issued upon warrant exercise 6 - Stock issued upon cashless warrant exercise ) - - Sale of stock and warrants, net of issuance costs - Issuance of stock options - - - Net loss for the period - - - ) ) Balance - June 30, 2014 $ $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 7 MIDWEST ENERGY EMISSIONS CORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) For the Six Months Ended June 30, For the Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation Amortization of license fees Amortization of discount of notes payable - Amortization of debt issuance costs - Amortization of customer acquisition costs Depreciation and amortization expense Gain on forgiveness of liabilities - ) Change in assets and liabilities (Increase) decrease in accounts receivable ) (Increase) decrease in inventory ) Decrease (increase) in prepaid expenses and other assets ) Increase in accounts payable and accrued liabilities Increase in deferred revenue Net cash used in operating activities ) ) Cash flows used in investing activities Purchase of equipment ) - Net cash used in investing activities ) - Cash flows from financing activities Proceeds from note payable - Proceeds from the issuance of convertible promissory notes and related warrants - Proceeds from the issuance of common stock and related warrants - Proceeds from the issuance of common stock upon warrant exercise - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS Equipment purchases included in accounts payable $ $ Accrued sales credits included in customer acquisition costs $ $
